          Case 1:18-cr-00218-TSC Document 56 Filed 11/23/18 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                    )
                                             )
               v.                            )       Case No.: 1:18-cr-218 (TSC)
                                             )
MARIIA BUTINA, a/k/a                         )
MARIA BUTINA,                                )
                                             )
       Defendant.                            )
                                             )

                                    PROOF OF SERVICE
                      In re Rule 17(c) Subpoena to American University

       I hereby certify that a copy of the attached Rule 17(c) Subpoena to American University,

court Order authorizing the issuance of the same (Doc. 48), and Stipulated Protective Order

governing any documents produced in response (Doc. 51), were all served via email on November

15, 2018 at 5:52 p.m. on the Office of General Counsel for American University, Attn: Traevana

Byrd and Justin A. Perillo, General and Associate General Counsel, who graciously informed the

undersigned in advance that the university agreed to accept service via email at:

       American University | Office of General Counsel
       Attn: Justin A. Perillo, Associate General Counsel
       4400 Massachusetts Avenue NW
       Washington DC 20016
       lawyers@american.edu; perillo@american.edu

Dated: November 23, 2018                     /s/Alfred D. Carry
                                             Alfred D. Carry (DC Bar No. 1011877)
                                             McGlinchey Stafford PLLC
                                             1275 Pennsylvania Avenue NW, Suite 420
                                             Washington, DC 20004
                                             Phone: (202) 802-9999
                                             Fax: (202) 330-5897
                                             acarry@mcglinchey.com

                                             Counsel for Defendant




                                                 1
          Case 1:18-cr-00218-TSC Document 56 Filed 11/23/18 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was electronically filed in this case with the

clerk of the court and served on this 23rd day of November, 2018 through the court’s CM/ECF

system, which will send notification of this filing to all counsel of record for the government. And

I further certify that I have served a copy of the same on this 23rd day of November, 2018 by first-

class mail, postage prepaid, and email to the following:

       American University | Office of General Counsel
       Attn: Justin A. Perillo, Associate General Counsel
       4400 Massachusetts Avenue NW
       Washington DC 20016
       perillo@american.edu
       Counsel for American University

                                              /s/Alfred D. Carry
                                              Alfred D. Carry (DC Bar No. 1011877)
                                              Counsel for Defendant




                                                 2
Case 1:18-cr-00218-TSC Document 56-1 Filed 11/23/18 Page 1 of 11
Case 1:18-cr-00218-TSC Document 56-1 Filed 11/23/18 Page 2 of 11
Case 1:18-cr-00218-TSC Document 56-1 Filed 11/23/18 Page 3 of 11
Case 1:18-cr-00218-TSC Document 56-1 Filed 11/23/18 Page 4 of 11
Case 1:18-cr-00218-TSC Document 56-1 Filed 11/23/18 Page 5 of 11
Case 1:18-cr-00218-TSC Document 56-1 Filed 11/23/18 Page 6 of 11
Case 1:18-cr-00218-TSC Document 56-1 Filed 11/23/18 Page 7 of 11
Case 1:18-cr-00218-TSC Document 56-1 Filed 11/23/18 Page 8 of 11
Case 1:18-cr-00218-TSC Document 56-1 Filed 11/23/18 Page 9 of 11
Case 1:18-cr-00218-TSC Document 56-1 Filed 11/23/18 Page 10 of 11
Case 1:18-cr-00218-TSC Document 56-1 Filed 11/23/18 Page 11 of 11
